DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 01/21/2022 has been entered.  As directed by the amendment: claim 8 has been amended; and claims 1-7, 10, and 15-20 have been cancelled.  Claims 8-9 and 11-14 are currently pending.
	The amendment is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 103 in view of Furuta et al. (U.S. Publication 2010/0163537), Huber et al. (U.S. Publication 2013/0223792), Varnham et al. (U.S. Publication 2006/0219673), Oku et al. (U.S. Publication 2009/0266801), and Katayama et al. (U.S. Publication 2011/0095002).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, does not teach, disclose, or otherwise suggest “said welding with the second output laser beam and the creation of the opening with the first output laser beam occurring simultaneously along the path2 sf-4666563Application No.: 15/518,510Docket No.: 65830-20631.00and in a single pass along the workpiece and wherein a leading edge of the second output laser beam along the path of translation of the composite laser beam causes a first intensity peak in the workpiece and a rear edge of the second output laser beam along the path of translation of the composite laser beam causes a second intensity peak in the workpiece” (emphasis added), as such limitation depends from, or otherwise relates to, the remaining limitations recited in independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761